Citation Nr: 1722643	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lower lumbar spine, with chronic low back pain (low back disability).

2.  Entitlement to service connection for sleep apnea syndromes, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Seth C. Berman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to May 1995 and from January 1997 to August 2004. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent rating for the Veteran's service-connected low-back disability.  In April 2015, the Board remanded this matter for further development.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

An August 2015 rating decision denied service connection for sleep apnea syndromes, to include as secondary to service-connected PTSD. The Veteran filed a notice of disagreement (NOD) as to this issue in November 2015. The requisite statement of the case (SOC) has not been issued in response. The Board is required to remand, rather than refer, this matter. Manlincon v. West, 12 Vet. App. 238 (1999).  

REMAND

Service Connection

As explained in the Introduction, the Veteran, in November 2015, filed a timely NOD with an August 2015 rating decision that denied service connection for sleep apnea syndrome, to include as secondary to the service-connected PTSD.  An SOC must be sent to the Veteran on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Rating

This matter was recently remanded in April 2015 for a VA examination to determine the severity of the Veteran's service-connected low back disability.  Pursuant to the remand directives, an examination was obtained in August 2016.  Shortly before this examination, however, the United States Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  (Range of motion studies must be performed that test active and passive range of motion-in both weight-bearing and nonweight-bearing.)

The August 2016 VA examination is inadequate with regard to the range of motion provisions of this recent holding.  This insufficiency is problematic in light of the Veteran's assertions that the medical evidence of record does not accurately capture the severe impact of his low back disability on his overall functionality.  Accordingly, the matter must be remanded for a new examination.  

Lastly, the Veteran receives treatment for his service-connected low back disability from a private facility.  See October 2016 Medstar Georgetown University Hospital Record.  Although the treatment appears on-going, the claims file is silent as to current records.  As a result, on remand, an attempt should be made to obtain all outstanding treatment records, both private and VA.

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC for the claim for service connection for sleep apnea syndrome, to include as secondary to the service-connected PTSD.  Only if the Veteran perfects a timely appeal of this claim should the issue be certified and returned to the Board.

2. Obtain all outstanding VA and private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Board is specifically interested in physical therapy and other treatment records from Medstar Georgetown University Hospital.
3. After any additional available records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected degenerative arthritis of his lower lumbar spine.  The entire claims file should be made available to, and be reviewed by, the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Then (after the development requested above has been completed), readjudicate the increased rating claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

